Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  152035                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  CITY OF HUNTINGTON WOODS and CITY                                                                        Joan L. Larsen,
  OF PLEASANT RIDGE,                                                                                                 Justices
            Plaintiffs/
            Counter-Defendants-Appellants,
                                                                    SC: 152035
  v                                                                 COA: 321414
                                                                    Oakland CC: 2013-135842-CZ
  CITY OF OAK PARK,
            Defendant/
            Counter-Plaintiff-Appellee,
  and
  45TH DISTRICT COURT,
             Defendant-Appellee.
  _________________________________________/

         On order of the Chief Justice, at the request of the special mediator, Court of
  Appeals Chief Judge Michael J. Talbot, the briefing periods shall begin to run from the
  date of the special mediator’s final report concluding that settlement efforts have
  concluded without successfully resolving all of the issues raised in the application for
  leave to appeal.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 30, 2016
                                                                              Clerk